REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2013/0238728 issued to Fleck et al, teaches cross platform communication between IM and email system.
WO 2021/005498 issued to Gutzeit, Dmitry which teaches a multi-channel messaging system for facilitating communications via multiple messaging applications, where there are integration modules are associated with a unique communication channel of the plurality of communication channels, and a central messaging module coupled to data stores and configured to send and receive messages from user accounts of a group via integration modules of the other user accounts and identification information of the user account which includes specific communication channel being used by the user account.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
As per claim 1, enable cross-platform communications between two devices, the system comprising: a server including a processing unit and memory and providing a multi-channel communications platform; a plurality of application program interfaces (APIs), each of the APIs configured to communicatively interface the multi-channel communications platform to a server driving a particular communication channel; the multi-channel communication platform, comprising software instructions stored on the server that when executed by the server are configured to perform the operations of: receiving a forwarded communication initiated from an originating communication device over a first communication channel, which forwarded communication includes a destination address of a particular destination device and the identification of a second communication channel selected by a user of the particular destination device and specifically identified to be utilized for communication with the particular destination device; selecting an API from the plurality of APIs that is compatible with the second communication channel; and sending the communication through the selected API to the second communication channel of the destination device.
As per claim 11, enable cross-platform communication between an origination device utilizing a first communication channel and a destination device utilizing a second communication channel, the method comprising the actions of: a multi-channel communication platform receiving a forwarded communication originated from the originating device and identifying a specific destination address for the destination device and a second communication channel type desired to be used for receiving the forwarded communication; 07001 1791 _rfoa_20220503 docx-3-the multi-channel communications platform selecting an API from a plurality of APIs that is compatible with the second communication channel type; and the multi-channel communications platform sending the communication through the selected API to the second communication channel type of the destination device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2020/0236072 issued to Philip et al., teaches cross platform messaging for communicating with different chat messaging applications.
US 2018/0048594 issued to de Silva et al., which teaches cross-platform messaging, where chatbots are installed on the user devices for facilitating communication between different types of messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459